DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 02/12/2021.  Claims 1-13 are pending.
Election/Restrictions
Applicant's election with traverse of Species II. (drawn to Fig. 7) in the reply filed on 02/12/2021 is acknowledged.  The traversal is on the ground(s) that an examination of both Species I. and II. would not impose an undue burden on the Examiner.  This is not found persuasive because the embodiments contain different structural features (as discussed in para [0077]), which would require additional search and consideration by the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/12/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibi et al. (U.S. Pat. 6276673).
Regarding claim 1, Hibi discloses a vibration-damping device 10 comprising: a first mounting member 12 configured to be mounted to one of components of a vibration transmission system (as discussed in col. 1, lines 14-19); a second mounting member 14 configured to be mounted to another of the components of the vibration transmission system (as seen in Fig. 1); a main rubber elastic body 16 connecting the first mounting member 12 and the second mounting member 14 elastically to each other (as shown in Fig. 1); a bracket 92 attached to the second mounting member 14, the bracket 92 having a mounting part 94 configured to be mounted to the other of the components of the vibration transmission system (via fasteners, as seen in Fig. 1); a tubular outer member 28 secured press-fit to the second mounting member 14; a mass member 44 disposed within the tubular outer member 28; and a support rubber 30 fixed at an outer peripheral part of the mass member 44, the support rubber 30 elastically connecting the tubular outer member 28 and the mass member 44 to constitute a dynamic damper (as discussed in col. 1, lines 8-14).
10, where the tubular outer member 28 has a step part 24 provided at an axially middle part thereof (as seen in Fig. 1).
	Regarding claim 13, Hibi discloses the vibration-damping device 10, where the bracket 92 has an attachment tube part 88 secured press-fit to the second mounting member 14 (as seen in Fig. 1).
Allowable Subject Matter
Claims 2-4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach where a tubular outer member is open on both ends, and the mass member is fitted within the second end of the tubular outer member, in combination with the other elements recited in the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pub. 20130001843 to Kanaya, U.S. Pub. 20110006466 to Ichikawa et al., and U.S. Pub. 20160138671 to Kim teach fluid-filled vibration damping devices for attaching to a component of a vehicle, but fail to teach a mass member that extends from the bottom end of the tubular outer member.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        22-May-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632